A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on March 3, 2022 has been entered.
Claims 12-13, 15-18, 22 and 25-31 remain pending and under examination.
	Applicant’s Information Disclosure Statement filed March 3, 2022 (six pages total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08A, the Examiner has considered the cited references. 

EXAMINER’S COMMENT
	Status of Rejections Set Forth in the December 3, 2021 Final Office Action
In reply to the provisional rejection of: 
	(i) claims 12-13, 15-18, 22, 25 and 28-31 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-10 and 19-20 of U.S. Patent Application No. 17/459,868 in view of Rawas-Qalaji et al. (WO 2017/151723 A1; 2017), as set forth at p.3-6 of the previous Office Action dated December 3, 2021; and 	(ii) claims 26-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-10, and 19-20 of U.S. Patent Application No. 17/459,868 in view of Rawas-Qalaji et al. (WO 2017/151723 A1; 2017), as applied to claims 12-13, 15-18, 22, 25 and 28-31, further in view of Hua (“Advances in Nanoparticulate Drug Delivery Approaches for Sublingual and Buccal Administration”, Front. Pharmacol., 2019 November; 10 (Article 1328):1-9), as set forth at p.6-7 of the previous Office Action dated December 3, 2021, 
	Applicant now submits an acceptable Terminal Disclaimer with the papers filed March 3, 2022 over the ‘868 application. 


Applicant’s Newly Filed Copending U.S. Patent Application No. 17/546,342
	Applicant is notified that the instant application has an effective filing date of June 26, 2020 (the date the instant application was filed), which is earlier than that of the conflicting claims 2, 5-8, 11, 13-14 and 19 of the ‘342 application that are entitled to the effective filing date of December 9, 2021. This is because the ‘342 claims are not entitled to the benefit of the earlier filing date of:
(i) U.S. Patent Application No. 16/382,885, as the ‘885 disclosure fails to provide adequate written support and/or enabling guidance as required under 35 U.S.C. §112(a) (pre-AIA  first paragraph) for a pharmaceutical composition of azelastine (or pharmaceutically acceptable salt thereof) with methylcobalamin (let alone in the specific amounts instantly claimed) for the therapeutic purpose of treating a patient with Alzheimer’s disease (AD) or Parkinson’s disease (PD); or
(ii) U.S. Patent Application No. 16/913,927, as the ‘927 disclosure fails to provide adequate written support and/or enabling guidance as required under 35 U.S.C. §112(a) (pre-AIA  first paragraph) for a pharmaceutical composition of azelastine (or pharmaceutically acceptable salt thereof) in an amount over the full scope of the range of “about 4 mg to about 24 mg” (‘342, copending claims 2, 5, 13, 14, 19) or the narrower range of “about 4 mg to about 18 mg” (‘342, copending claim 8), methylcobalamin and one or more pharmaceutically acceptable excipients, for administration in a method of treating a patient with AD or PD.
The instant application, therefore, constitutes the “earlier-filed” application, and the ‘342 application constitutes the “later-filed” application for the purposes of double patenting. MPEP §804(I)(B)(1)(a). 
Per MPEP §804(I)(B)(1)(a), the effective U.S. filing date of an application for the purposes of determining the “earliest-filed application” in a provisional nonstatutory double patenting rejection is “the earliest of: (1) [t]he actual filing date of the application; or (2) [t]he filing date of the earliest application for which the application is entitled to the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 
For these reasons, a provisional nonstatutory double patenting rejection is not set forth over the conflicting claims of the ‘342 application at this time. 

Citation of Pertinent Prior Art Publication to Bartlett et al.
Applicant is notified that the newly identified publication to Bartlett et al. (“Rhinorrhea as a Result of Alzheimer’s Disease Treatment: A Case Report”, The Senior Care Pharmacist, 2019 December; 34(10):669-673) is made of record in the instant application. The teachings to Bartlett et al., however, are not applied in a rejection over the instant claims because they fail to clearly teach or suggest the administration of azelastine (or a pharmaceutically acceptable salt thereof) to a subject with AD or PD within the instantly claimed range of “about 8 mg to about 24 mg”, as required by Applicant’s broadest claim 12. Specifically, Bartlett et al. teaches the administration of 0.1% azelastine nasal spray at a dose of one spray per nostril, once daily, to an AD subject with rhinorrhea caused by donepezil AD therapy, wherein the azelastine nasal spray was effective to mitigate rhinorrhea in the subject (col.1, para.2, p.670-col.2, para.2, p.670). If the average volume of a single nasal spray is approximately 100 L per spray, and the azelastine nasal spray was used at a concentration of 0.1% (0.1 g/100 mL), then the dosing of azelastine as one spray per nostril once daily as suggested by Bartlett et al. would have constituted an actual dose of azelastine of only 0.1 mg (0.1 g/100 mL is equivalent to 100 mg/100 mL, L, which is equivalent to 1 mg/1000 L, which is equivalent to 0.1 mg per 100 L spray), an amount that is far lower than the bottom threshold of the range of azelastine instantly claimed (“about 8 mg to about 24 mg”, claim 12). Even if the ordinarily skilled artisan were motivated to administer a higher dose of two sprays per nostril once or twice per day, such dosing would constitute only a dose of 0.2 mg per day or 0.4 mg per day – again, still far below the lower threshold of the range of azelastine instantly claimed. As such, the teachings of Bartlett et al. are considered pertinent to Applicant’s disclosure, but are not applied as part of a rejection infra.

Claims 12-13, 15-18, 22 and 25-31 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
March 11, 2022